             Case 2:18-cv-02962-KJM-DB Document 1 Filed 11/13/18 Page 1 of 4



 1   DAVID S. SILBER (SBN 176377)
     ATTORNEY AT LAW
 2
     P O Box 768
 3   Nevada City, California 95959
     (530) 265-9529 Telephone
 4   (530) 687-0306 Fax
 5   Attorney for Plaintiff
     Janet Green
 6

 7                                    UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA

 9 JANET GREEN as SUCCESSOR IN                     ) CASE NO:
10 INTEREST OF THE ESTATE OF                       )
   MARQUON DE’ANTHONY VASQUEZ,                     )
11                                                 ) COMPLAINT FOR DAMAGES FOR
                                Plaintiff,         ) VIOLATION OF CIVIL RIGHTS
12
     v.                                            ) AND STATE LAW
13                                                 )
   CALIFORNIA DEPARTMENT OF                        )
14 CORRECTIONS, and DOE 1-DOE 100                  )
15 inclusive,                                      )
                                                   )
16                             Defendants.         )
                                                   )
17
                                                   )
18                                                 )
                                                   )
19

20   Plaintiffs	complain	and	allege	as	follows:	
21                                           JURISDICTION	AND	VENUE	
22          1.      This	complaint	seeks	damages	and	attorneys’	fees	pursuant	to	Title	42	U.S.C.	sections	
23   1983	and	1988	for	violations	of	decedent’s	and	survivor’s	civil	rights	and	violations	of	California	State	
24   law.	Jurisdiction	is	founded	upon	Title	28	U.S.C.	sections	1331	and	1343.	This	Court	has	supplemental	
25   jurisdiction	over	Plaintiffs’	state	law	claims	pursuant	to	28	U.S.C.	§	1367.	
26          2.      Plaintiffs’	claims	arose	in	the	County	of	Solano,	California.	Venue	lies	in	the	Eastern	
27   District	of	California	pursuant	to	28	U.S.C.	§	1291(b)(2).	
28




                                                          1
                      Statement by Plaintiff and Successor in Interest Pursuant to CCP§377.32
             Case 2:18-cv-02962-KJM-DB Document 1 Filed 11/13/18 Page 2 of 4



 1                                                INTRODUCTION	
 2          3.      This	action	arises	out	of	the	untimely	and	avoidable	death	of	Marquon	De’Anthony	
 3   Vasquez	(“Vasquez”)	at	California	Medical	Facility	(CMF)on	September	26,	2017.	At	the	time	of	his	
 4   death,	Green	had	been	in	a	coma	for	almost	a	month	following	a	tragic	event	that	occurred	at	
 5   California	State	Prison	Solano	(SOL).	Officials	told	the	family	that	Vasquez	attempted	to	hang	himself	
 6   using	bed	sheets	while	he	was	on	a	suicide	watch.		
 7          4.      Despite	being	on	a	suicide	watch,	Vasquez	had	access	to	a	bed	sheet	that	was	
 8   purportedly	used	to	hang	himself.	Correctional	Officers	found	him	in	the	cell	that	they	were	supposed	
 9   to	be	closely	monitoring.	He	was	found	unconscious	and	barely	breathing.	The	officers	did	not	closely	
10   monitor	him.	They	left	him	alone	and	when	he	was	found	he	was	taken	to	the	California	Medical	
11   Facility	(CMF),	in	Vacaville	where	he	was	kept	alive	on	life	support	for	almost	a	month	until	he	passed	
12   away	on	September	26,	2017.	While	on	suicide	watch	he	was	supposed	to	be	closely	monitored,	but	he	
13   wasn’t,	obviously.		
14
            5.      Hardened	by	an	institutional	culture	of	callousness,	the	correctional	officers,	and	staff	
15
     clearly	failed	to	follow	CDCR	policies	that	have	been	put	in	place	to	deal	with	suicidal	inmates.	If	he	was	
16
     on	suicide	watch	why	was	he	not	closely	monitored,	why	did	he	have	the	means	to	allegedly	hang	
17
     himself	with	a	sheet	if	he	was	on	suicide	watch?		
18
            6.      The	level	of	observation	was	so	low	that	it	is	impossible	to	determine	the	time	at	which	
19
     Green,	allegedly	hanged	himself.	Plaintiff	has	reason	to	believe	that	her	son	was	not	suicidal	and	in	fact	
20
     just	two	days	before	he	plunged	into	the	coma	that	he	never	recuperated	from,	the	two	had	a	very	
21
     positive	phone	call	and	Green	was	upbeat	and	not	at	all	suicidal.	He	told	his	mom,	plaintiff	and	
22
     successor	in	interest	Janet	Green	that	he	had	a	lot	of	important	things	to	discuss	with	her	but	did	not	
23
     want	to	mention	anything	over	the	phone	because	the	prison	officials	monitor	all	phone	calls.	In	fact,	
24
     plaintiff	received	letters	written	by	her	son	wherein	he	attempted	to	relay	information	to	his	mom	that	
25
     the	staff	including	correctional	officers	and	others	were	engaged	in	severe	abuse	of	him	and	other	
26
     inmates.	
27
            7.      There	was	an	attempt	to	cover	up	the	cause	of		Vasquez’s	injury	and	ultimate	death	and	
28
     to	conceal	the	facts	regarding		the	cause	of		of	Vasquez’s	injuries.	This	cover	up	was	motivated	by	a	


                                                          2
                      Statement by Plaintiff and Successor in Interest Pursuant to CCP§377.32
              Case 2:18-cv-02962-KJM-DB Document 1 Filed 11/13/18 Page 3 of 4



 1   desire	to	not	be	held	accountable	and	not	take	any	responsibility	for	criminal	acts	against	a	young	man	
 2   who	was	facing	25	years	to	life	in	prison.	When	plaintiff	was	first	notified	by	the	prison	that	her	son	
 3   was	in	a	coma	and	barely	alive,	she	was	shocked.	She	then	began	to	wonder	if	this	series	of	tragic	
 4   events	had	anything	to	do	with	what	her	son	told	her	he	wanted	to	talk	about	but	couldn’t	because	he	
 5   knows	that	all	calls	are	monitored.		
 6                                                    PARTIES	
 7            8.    Born	September	12,	1989,	Marquon	De’Anthony	Vasquez	was	a	28-year-old	citizen	of	
 8   the	United	States	at	the	time	of	his	death.	
 9            9.    Plaintiff	Janet	Green,	decedent’s	mother	is	the	successor	in	interest	of	Marquon	
10   De’Anthony	Vasquez.	
11            10.   California	Department	of	Corrections	and	Rehabilitation	was	at	all	times	mentioned	
12   herein	a	California	Agency	that	operates	the	prisons	in	California	and	specifically	the	prison	where	
13   Vasquez	was	injured	and	died.	
14
              11.   Plaintiff	is	unaware	of	the	true	names	and	capacities	of	the	defendants	sued	herein	as	
15
     Doe	1	through	Doe	100,	whether	individual,	corporate,	associate,	or	otherwise.		Plaintiff	will	amend	
16
     this	complaint	if	and	when	the	true	names	and	capacities	have	been	ascertained.	Plaintiff	is	informed	
17
     and	believes	and	on	such	grounds	alleges	that	each	of	the	Doe	defendants	is	responsible	in	some	
18
     actionable	manner	for	the	events,	occurrences,	defalcations,	and	damages	alleged	herein,	are	the	
19
     authorized	agents	of	each	of	their	individual	co-defendants,	and	each	was	acting	within	the	course,	
20
     scope	and	authority	of	said	agency,	or	in	concert	of	one	or	the	other.	
21
              12.   Plaintiff	is	informed	and	believes	and	thereon	alleges	that	the	Defendants	and	each	of	
22
     them,	and	Doe	1	through	Doe	30,	inclusive,	were	in	some	manner	negligently	or	otherwise	tortuously	
23
     responsible	for	the	events	and	happenings	hereinafter	alleged,	and	that	each	are	vicariously	liable	for	
24
     the	acts	of	each	other.	
25
              13.   Upon	information	and	belief,	Defendants	Doe	31	through	Doe	50,	were	correctional	
26
     officers,	or	other	employees		working	for	the	California	Department	of	Corrections	under	color	of	state	
27
     law.		
28
     	


                                                         3
                     Statement by Plaintiff and Successor in Interest Pursuant to CCP§377.32
                Case 2:18-cv-02962-KJM-DB Document 1 Filed 11/13/18 Page 4 of 4



   1           14.     Upon	information	and	belief,	Defendant	Doe	51through	Doe	80	were	at	all	times	
   2    mentioned	herein	individuals	working	for	CDCR	who	were	acting	under	color	of	state	law,	or	
   3    individuals	working	for	the	California	Department	of	Corrections	or	the	facility	that	Vasquez	died	at	
   4    and	acting	under	color	of	state	law.	Defendant	Does	81	through	100	were	involved	the	investigation	
   5    and	cover	up	of	Vasquez’s	death	and	were	responsible	for	covering	up	the	unlawful	conduct	of	the	
   6    other	Doe	defendants	and	the	named	defendants	identified	herein,	or	knowingly	and	actively	
   7    participated	in	the	events	alleged	herein.	
   8                         COMPLIANCE	WITH	GOVERNMENT	TORT	CLAIM	PROCEDURES	
15. 9   As	a	pre-requisite	to	the	state	law	claims	alleged	herein	against	State	of	California	employees/agents,	
  10    Plaintiffs	filed	governmental	claims	with	the	California	Department	of	General	Services	Office	of	Risk	
  11    and	Insurance	Management	on	March	25,	2018.	
  12

  13

  14                                                  /s/David S. Silber

  15                                                                                    .

  16                                                  David S. Silber, Attorney for
                                                      Plaintiff Janet Green
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28




                                                           4
                        Statement by Plaintiff and Successor in Interest Pursuant to CCP§377.32
